No. 99-30842
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30842
                           Summary Calendar



LOVELACE J. BROUSSARD,

                                            Plaintiff-Appellant,

versus

KENNETH S. APFEL,
Commissioner of Social Security,

                                            Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 99-CV-553
                         --------------------
                            March 28, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Lovelace Broussard (“Broussard”) appeals the district

court’s decision to dismiss for lack of jurisdiction his

complaint seeking judicial review of his most recent application

for disability benefits.    The district court did not err in

concluding that it lacked subject-matter jurisdiction over the

complaint.     See Califano v. Sanders, 430 U.S. 99, 108 (1977);

Hensley v. Califano, 601 F.2d 216, 216 (5th Cir. 1979).     It also

did not err in concluding that it lacked mandamus jurisdiction


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30842
                                -2-

over the complaint.   See Green v. Heckler, 742 F.2d 237, 241 (5th

Cir. 1984).

     AFFIRMED.